Citation Nr: 1027546	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the right tonsil, claimed as cancer of the mouth, throat, tongue, 
and lymph nodes, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in June 2009 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    


FINDINGS OF FACT

1.  A presumption of herbicide exposure is not applicable, as the 
Veteran did not set foot on land in the Republic of Vietnam; 
exposure to herbicides is not otherwise substantiated.

2.  Squamous cell carcinoma of the right tonsil was not 
manifested during active service, nor is it otherwise related to 
service.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was neither incurred 
in nor aggravated by the Veteran's active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated May 2005 and 
March 2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in May 2005 prior to 
the initial unfavorable decision in July 2005. 

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
claimed disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board finds that an 
examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case.  The Board acknowledges that the 
Veteran has a current disability; however, the evidence does not 
show that an event, injury, or disease occurred in service.  The 
Veteran was not diagnosed with squamous cell carcinoma until 
2005, over 30 years after separation from service.  There is no 
persuasive indication that the Veteran's carcinoma is directly 
related to the Veteran's service.  Regarding the Veteran's 
contention that his claim is related to herbicide exposure, the 
record fails to indicate that the Veteran was exposed to 
herbicides.  Without first showing exposure to herbicides, the VA 
examiner would be incapable of connecting the Veteran's carcinoma 
to the exposure.  There is otherwise sufficient competent 
evidence to decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his squamous cell carcinoma of the 
right tonsil may have resulted from Agent Orange exposure during 
his Vietnam service. Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), Veterans who served in Vietnam between 
January 9, 1962, and May 7, 1975, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The Board notes that cancer of the 
tonsils is not among the list of diseases associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  In fact, the 
Secretary has specifically found based upon available evidence a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for cancers of the oral cavity (including lips and 
tongue), pharynx (including tonsils), or nasal cavity (including 
ears and sinuses).  See Notice, 75 Fed.Reg. 32540 (2010).  In 
this regard, the Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 72 Fed.Reg. 32395 
(2007).  Therefore, service connection for the claimed disability 
cannot be granted on the basis of the presumptive regulations 
relating to exposure to Agent Orange.

The Veteran may provide medical evidence individually relating 
his disability to exposure to herbicides even though he is not 
entitled to service connection based on the presumption.  The 
Veteran has provided a statement from a private physician 
providing a positive nexus between his disability and herbicide 
exposure.  The July 2005 letter noted that the Veteran is very 
atypical to come down with this form of cancer.  The examiner did 
not believe that the Veteran's brief history of tobacco use many 
years ago contributed to his cancer.  She noted the Veteran's 
extensive history of exposure to Agent Orange.  She reported that 
the Veteran was exposed on multiple extended occasions while 
serving in Vietnam.  She believed that the Veteran's exposure 
could account for his presenting with tonsilar cancer.  

It is apparent that the medical opinion relating the Veteran's 
cancer to herbicide exposure is based entirely on the Veteran's 
self-reported experience with exposure to herbicides.  A mere 
recitation of the Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  Therefore, the Board must 
determine whether the Veteran was exposed to herbicides.  

The Veteran served on the U.S.S. Cleveland (LPD-7).  During his 
June 2006 hearing before a decision review officer, the Veteran 
noted that the ship went up the Saigon River.  The Board notes 
that the 1971 history of the ship fails to support the Veteran's 
contention.  Additionally, In January 2010, VA issued a document, 
"Compensation and Pension Bulletin" that listed information 
regarding vessels identified as traveling in the "brown waters" 
of the Republic of Vietnam. The Veteran's ship is not among those 
listed.  In June 2010, VA issued a Compensation and Pension 
Bulletin that expanded the list of vessels identified as 
traveling in the "brown waters" of the Republic of Vietnam.  
The U.S.S. Cleveland is listed as having operated on the Cua Viet 
River and at Dong Ha, as well as the Hue River from November 1967 
through 1968 and the Saigon River during September 1969.  These 
time periods are before the Veteran's active service, which began 
in may 1970.  Therefore, the Board finds that the Veteran is not 
entitled to a presumption of exposure to herbicides based on the 
ship's travel up the Saigon River.  

The Veteran has submitted evidence that places the U.S.S. 
Cleveland in Da Nang harbor in April 1971.  The evidence also 
indicates that the Veteran was on this ship while the ship was in 
the harbor.  Thus, the entire appeal rests on whether the ship 
being docked in Da Nang harbor qualifies as service in the 
Republic of Vietnam.  The Veteran has provided evidence, 
including photographs, that the ship was right next to land, but 
in both the June 2006 hearing and the June 2009 hearing the 
Veteran did not recall leaving the ship at any time.  In June 
2006 hearing he specifically stated that they were told not to 
leave the ship and he deliberated a great deal as to the risk and 
ramifications of going down, but does not recall actually leaving 
the ship.  After careful review of the pertinent law and 
regulations, the Board finds that the Veteran's service does not 
qualify as service in the Republic of Vietnam. 
 
During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In 
essence, the Federal Circuit upheld the VA practice of requiring 
a service member's presence at some point on the landmass or 
inland waters of the Republic Vietnam in order to benefit from 
the presumption of herbicide exposure during service in the 
Republic of Vietnam.  Previously, an opinion of the General 
Counsel for VA held that service on a deep- water naval vessel 
off the shores of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 28, 
1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic of 
Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997). 
 
The VA Adjudication Procedure Manual, M21-1MR, contains a note 
that "[s]ervice aboard a ship that anchored in an open deep-
water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along 
the RVN coast does not constitute inland waterway service or 
qualify as docking and is not sufficient to establish presumptive 
exposure to herbicides."  The note goes on to state that 
"[e]vidence of shore docking is required in order to concede the 
possibility that the Veteran's service involved duty or 
visitation in the RVN." See M21-MR, IV.ii.1.H.28.h. 
 
In this case, the Board concedes that the Veteran's ship was in 
Da Nang harbor and based upon the evidence of record was anchored 
near shore.  However, the Veteran has not asserted and the 
evidence fails to show that the Veteran left the ship and entered 
the land.  After considering the current state of the law and 
regulations, the Board finds that this service does not qualify 
as service in the Republic of Vietnam.  That is, being next to 
land while not leaving the ship does not qualify as presence at 
some point on the landmass or inland waters of the Republic 
Vietnam. 
 
In coming to this conclusion, the Board particularly considered 
the directive contained in the M21-MR as it indicates VA 
practice.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008); Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992) 
(holding that substantive rules in the M21-1 Manual are binding 
on VA).  As noted, being docked in Da Nang harbor alone does not 
qualify.  Although the Board has considered the Veteran's 
testimony that the ship was docked, as the Veteran did not leave 
the ship, the Board finds that the Veteran's service did not 
"involve duty or visitation" in the Republic of Vietnam.  As 
exposure to herbicides may not be presumed and the evidence fails 
to substantiate any claim individual exposure to herbicides, the 
Board finds that the Veteran was not exposed to herbicides during 
service.

Again, the Board notes that the medical opinion relating the 
Veteran's cancer to herbicide exposure is based entirely on the 
Veteran's self-reported experience with exposure to herbicides.  
As he never stepped foot on land, exposure cannot be presumed.  
Additionally, the record fails to substantiate any individual 
claims of exposure to herbicides.  The Board acknowledges the 
Veteran's belief that he was exposed to herbicides in service due 
to his position cleaning the water processing equipment on ship.  
However, the evidence fails to support his theory of exposure.  
The Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460- 61 (1993).  The Board may reject a medical opinion 
that is based on facts provided by the appellant that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the appellant that formed 
the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  The Board finds that the opinion relating 
the Veteran's cancer to herbicide exposure was based on facts 
provided by the Veteran that have been found to be inaccurate, 
namely that he had an extensive history of exposure to Agent 
Orange on multiple extended occasions while serving in Vietnam.

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 
78 (1993).  The Board has found that the Veteran's disability is 
not related to herbicide exposure based on the regulatory 
presumption or individual evidence due to a lack of exposure to 
herbicides.  Therefore, the Board turns its attention to whether 
the Veteran's disability is otherwise related to service. 

The Veteran's service treatment records are silent regarding any 
evidence of squamous cell carcinoma of the right tonsil.  The 
Veteran marked no on his April 1970 report of medical history 
when asked have you ever had or have you now ear, nose, or throat 
trouble.  The Veteran's April 1970 entrance report of medical 
examination and his July 1972 discharge report of medical 
examination both noted the Veteran's mouth and throat as 
clinically normal.  Additionally the Veteran underwent an 
examination in September 1978 that showed normal nose, sinuses, 
mouth, and throat.

The Board notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Veteran was 
diagnosed with cancer in April 2005, over thirty years after 
separation from service.  

In sum, the Veteran's service does not qualify for the 
presumption of herbicide exposure and any assertion of in-service 
exposure is not otherwise substantiated.  Without evidence of 
exposure to herbicides, the Veteran's squamous cell carcinoma may 
not be service connected based on exposure to herbicides.  
Finally, the Veteran's disability was not diagnosed until over 30 
years after service and no competent evidence relates the 
disability to service.  Based on the totality of the evidence, 
the Board finds that a preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to service connection for squamous cell carcinoma of 
the right tonsil is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


